DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
2	This instant Office Action is in response to Original Filing filed on 2/11/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending. 

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 6/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 8, it recites the limitation “a baseband processor configured to perform operations” which is vague and indefinite because the claimed baseband processor is drawn to a device, but only claims a single element that makes up that device, rather than showing a "machine" consisting of "parts".  See MPEP 2106. Furthermore, the scope of the claim is indefinite because the baseband processor disclosed is directed to apparatus claim and not a method claim therefore when the boundaries of the subject matter are not clearly delineated then the scope of the claim is unclear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 3-6, 8, 10-13, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by   Papasakellariou US 20180019843 hereafter Papasakellariou.

As to Claim 1.    Papasakellariou discloses a user equipment device (UE), comprising: at least one antenna [Antenna-305]; at least one radio [Radio Frequency-RF transceiver-310], wherein the at least one radio is configured to perform cellular communication [Fig. 3 (Diagram of UE), Sections 0003, 0076, 0128: A User Equipment (UE) is referred to as cellular phone and in a communication system. The RF transceiver-310 receives, from the antenna-305, an incoming RF signal transmitted by a gNB of the network-100. A UE is configured to transmit or receive in LTE or 5G];
     one or more processors [Processor-340] coupled to the at least one radio [RF transceiver-310], wherein the one or more processors and the at least one radio are configured to perform voice and/or data communications [Fig. 3 (Diagram of UE), Sections 0076, 0085: The processing circuitry process voice data or web browsing data. The processor-340 include one or more processors or other processing devices and control the overall operation of the UE; the processor-340 control the reception of forward channel signals and the transmission of reverse channel signals by the RF transceiver-310],
wherein the one or more processors are configured to cause the UE to [Fig. 3, Section 0085: The processor-340 include one or more processors or other processing devices and control the overall operation of the UE]:
receive [Section 0081: The RF transceiver-310 (of UE) is capable of receiving first HARQ processes and second number of HARQ processes (i.e. implies multiple sets of process numbers)] a first set and a second set of hybrid automatic repeat request (HARQ) process numbers, the first set and the second set of HARQ process numbers corresponding to a first set and a second set of HARQ processes respectively [Fig. 14 (UE configured with DL CA for number of DL HARQ processes), Sections 0185, 0190: A DL DCI format scheduling a PDSCH transmission can include a HARQ process set field indicating a number of HARQ processes for a UE to report HARQ-ACK information. A gNB configures a UE a first configuration of HARQ process sets and a second configuration of HARQ process sets; configuration include HARQ process sets with respective HARQ process numbers];
receive a downlink control information (DCI) [Section 0005: A UE comprises a transceiver configured to receive PDCCH that convey downlink control information (DCI) formats], wherein a radio network temporary identifier (RNTI) is scrambled with cyclic redundancy check (CRC) bits of the DCI [Section 0110: A DCI format includes cyclic redundancy check (CRC) bits in order for the UE to confirm a correct detection of the DCI format; A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC];
determine a HARQ process number in the first set or the second set of HARQ process numbers based on at least one of the RNTI or a field in the DCI [Sections 0185, 0192: A DL DCI format scheduling include a “HARQ process set field” indicating a number of HARQ processes for a UE to report HARQ-ACK information. The UE generates a HARQ-ACK codebook with HARQ-ACK information for HARQ process numbers {1, 2, 7, 8} and places a NACK value for each HARQ process number {1 and 7} for example].

As to Claim 3.   Papasakellariou discloses the UE of claim 1 [Fig. 3], wherein the first set or the second set of HARQ process numbers are indicated by a “HARQ process number” field in the DCI based on whether the RNTI includes a first RNTI or a second RNTI [Sections 0110, 0185: A DCI format type is identified by a radio network temporary identifier (RNTI).  A DL DCI format scheduling can include a “HARQ process set field” indicating a number of HARQ processes for a UE].

As to Claim 4.   Papasakellariou discloses the UE of claim 1 [Fig. 3], wherein the HARQ process number in the first set or the second set of HARQ process numbers [Section 0081: The RF transceiver-310 (of UE) is capable of receiving first HARQ processes and second number of HARQ processes] is determined based on whether the RNTI includes a first RNTI or a second RNTI [Sections 0110, 0115, 0187: A DCI format type is identified by a radio network temporary identifier (RNTI). DCI format received by UE includes operation with RNTI. The UE is configured by gNB configuration DL DCI format indicate DL HARQ processes].

As to Claim 5.  Papasakellariou discloses the UE of claim 1 [Fig. 3],  wherein the HARQ process number in the first set or the second set of HARQ process numbers [Section 0081: The RF transceiver-310 (of UE) is capable of receiving first HARQ processes and second number of HARQ processes] is determined based on positions of the CRC bits with which the RNTI is scrambled [Sections 0110, 0115, 0185: A DCI format includes cyclic redundancy check (CRC) bits in order for the UE to confirm a correct detection of the DCI format; A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC. A UE decode and extracts CRC bits from provided DCI format information bits. A DL DCI format scheduling include a “HARQ process set field” indicating a number of HARQ processes for a UE].

As to Claim 6.   Papasakellariou discloses the UE of claim 1 [Fig. 3],  wherein the HARQ process number in the first set or the second set of HARQ process numbers is determined based on a redundancy version field in the DCI [Sections 0185, 0188: A DL DCI format scheduling include a “HARQ process set field” indicating a number of HARQ processes for a UE to report HARQ-ACK information. A UE can transmit HARQ-ACK information as identified by a value of a redundancy version (RV) field in a respective DL DCI format].

As to Claim 8.   Papasakellariou discloses a baseband processor [Processor-340] configured to perform operations comprising [Fig. 3, Section 0085: The processor-340 include one or more processors or other processing devices and control the overall operation of the UE]:
receiving [Section 0081: The RF transceiver-310 (of UE) is capable of receiving first HARQ processes and second number of HARQ processes (i.e. implies multiple sets of process numbers)] a first set and a second set of hybrid automatic repeat request (HARQ) process numbers, the first set and the second set of HARQ process numbers corresponding to a first set and a second set of HARQ processes respectively [Fig. 14 (UE configured with DL CA for number of DL HARQ processes), Sections 0185, 0190: A DL DCI format scheduling a PDSCH transmission can include a HARQ process set field indicating a number of HARQ processes for a UE to report HARQ-ACK information. A gNB configures a UE a first configuration of HARQ process sets and a second configuration of HARQ process sets; configuration include HARQ process sets with respective HARQ process numbers];
receiving a downlink control information (DCI) [Section 0005: A UE configured to receive PDCCH that convey downlink control information (DCI) formats], wherein a radio network temporary identifier (RNTI) is scrambled with cyclic redundancy check (CRC) bits of the DCI, and [Section 0110: A DCI format includes cyclic redundancy check (CRC) bits in order for the UE to confirm a correct detection of the DCI format; A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC],
determining a HARQ process number in the first set or the second set of HARQ process numbers based on at least one of the RNTI or a field in the DCI [Sections 0185, 0192: A DL DCI format scheduling include a “HARQ process set field” indicating a number of HARQ processes for a UE to report HARQ-ACK information. The UE generates a HARQ-ACK codebook with HARQ-ACK information for HARQ process numbers {1, 2, 7, 8} and places a NACK value for each HARQ process number {1 and 7} for example].

As to Claim 10. Papasakellariou discloses the baseband processor of claim 8 [Fig. 3, Section 0085: The processor-340 include one or more processors or other processing devices and control the overall operation of the UE],
wherein the first set or the second set of HARQ process numbers are indicated by a “HARQ process number” field in the DCI based on whether the RNTI includes a first RNTI or a second RNTI [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 11.  Papasakellariou discloses the baseband processor of claim 8 [Fig. 3, Section 0085: The processor-340 include one or more processors or other processing devices and control the overall operation of the UE], 
wherein the HARQ process number in the first set or the second set of HARQ process numbers is determined based on whether the RNTI includes a first RNTI or a second RNTI [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 12.  Papasakellariou discloses the baseband processor of claim 8 [Fig. 3, Section 0085: The processor-340 include one or more processors or other processing devices and control the overall operation of the UE],
wherein the HARQ process number in the first set or the second set of HARQ process numbers is determined based on positions of the CRC bits with which the RNTI is scrambled [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 13.  Papasakellariou discloses the baseband processor of claim 8 [Fig. 3, Section 0085: The processor-340 include one or more processors or other processing devices and control the overall operation of the UE],
 	wherein the HARQ process number in the first set or the second set of HARQ process numbers is determined based on a redundancy version field in the DCI [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15.    Papasakellariou discloses a method of wireless communication at a user equipment device (UE), comprising [Fig. 3 (Diagram of UE), Sections 0003: A User Equipment (UE) is referred to as cellular phone and in a communication system]:
receiving [Section 0081: The RF transceiver-310 (of UE) is capable of receiving first HARQ processes and second number of HARQ processes (i.e. implies multiple sets of process numbers)] a first set and a second set of hybrid automatic repeat request (HARQ) process numbers, the first set and the second set of HARQ process numbers corresponding to a first set and a second set of HARQ processes respectively [Fig. 14 (UE configured with DL CA for number of DL HARQ processes), Sections 0185, 0190: A DL DCI format scheduling a PDSCH transmission can include a HARQ process set field indicating a number of HARQ processes for a UE to report HARQ-ACK information. A gNB configures a UE a first configuration of HARQ process sets and a second configuration of HARQ process sets; configuration include HARQ process sets with respective HARQ process numbers];
receiving a downlink control information (DCI) [Section 0005: A UE comprises a transceiver configured to receive PDCCH that convey downlink control information (DCI) formats], wherein a radio network temporary identifier (RNTI) is scrambled with cyclic redundancy check (CRC) bits of the DCI, and [Section 0110: A DCI format includes cyclic redundancy check (CRC) bits in order for the UE to confirm a correct detection of the DCI format; A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC],
determining a HARQ process number in the first set or the second set of HARQ process numbers based on at least one of the RNTI or a field in the DCI [Sections 0185, 0192: A DL DCI format scheduling include a “HARQ process set field” indicating a number of HARQ processes for a UE to report HARQ-ACK information. The UE generates a HARQ-ACK codebook with HARQ-ACK information for HARQ process numbers {1, 2, 7, 8} and places a NACK value for each HARQ process number {1 and 7} for example].
As to Claim 17. The method of claim 15, wherein the first set or the second set of HARQ process numbers are indicated by a “HARQ process number” field in the DCI based on whether the RNTI includes a first RNTI or a second RNTI [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18. The method of claim 15, wherein the HARQ process number in the first set or the second set of HARQ process numbers is determined based on whether the RNTI includes a first RNTI or a second RNTI [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 19. The method of claim 15, wherein the HARQ process number in the first set or the second set of HARQ process numbers is determined based on positions of the CRC bits with which the RNTI is scrambled [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20. The method of claim 15, wherein the HARQ process number in the first set or the second set of HARQ process numbers is determined based on a redundancy version field in the DCI [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20180019843 hereafter Papasakellariou in view of Krzymien et al. US 20160037524 hereafter Krzymien. 
As to Claim 2.   Papasakellariou discloses the UE of claim 1 [Fig. 3], wherein a HARQ process in the first set of HARQ processes has an identification number from 0 to 15 [Sections 0081, 0190: The RF transceiver-310 (of UE) is capable of receiving first HARQ processes and second number of HARQ processes. The HARQ processes can include process sets with respective HARQ process numbers of up until 16],
and wherein a HARQ process in the second set of HARQ processes has [Sections 0081, 0190: The RF transceiver-310 (of UE) is capable of receiving first HARQ processes and second number of HARQ processes. The HARQ processes can include process sets with respective HARQ process numbers of up until 16],
Although Papasakellariou discloses that the HARQ processes include process sets with HARQ process numbers of up until 16 it does not explicitly state that the HARQ process numbers can be more than 16.
However, Krzymien teaches an identification number from 16 to 31 as it relates to HARQ process numbers or IDs [Sections 0061, 0062:  HARQ process is indicated in DCI and with three bits, at most 64 HARQ processes may be identified. The HARQ process number is extended by adding bits so more processes are indicated in a single field of DCI; and with additional bits at most 64 HARQ processes are identified].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Papasakellariou relating to UE receiving first and second HARQ process numbers that include process sets with respective HARQ process numbers of up until 16 with the teaching of Krzymien which is similar in field of endeavor, relating to HARQ process numbers of at most to 64 are indicated by adding additional bits in a single field of DCI.  By combining the method/systems, the HARQ process numbers of Papasakellariou can be increased to be greater than 16 by adding bits because it would be obvious as a matter of design choice to set up parameter or range to be higher than 16 by adding bits as indicated by Krzymien.

As to Claim 9.   Papasakellariou discloses the baseband processor of claim 8 [Fig. 3, Section 0085: The processor-340 include one or more processors or other processing devices and control the overall operation of the UE],
wherein a HARQ process in the first set of HARQ processes has an identification number from 0 to 15, and wherein a HARQ process in the second set of HARQ processes has an identification number from 16 to 31 [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 16. The method of claim 15, wherein a HARQ process in the first set of HARQ processes has an identification number from 0 to 15, and wherein a HARQ process in the second set of HARQ processes has an identification number from 16 to 31 [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

2.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20180019843 hereafter Papasakellariou in view of Park et al. US 20200213981 hereafter Park.

As to Claim 7.    Papasakellariou discloses the UE of claim 1 [Fig. 3], wherein the HARQ process number in the first set or the second set of HARQ process numbers is determined based on [Fig. 14 (UE configured with DL CA for number of DL HARQ processes), Sections 185, 0190: A DL DCI format scheduling a PDSCH transmission can include a HARQ process set field indicating a number of HARQ processes for a UE. A gNB configures a UE a first configuration of HARQ process sets and a second configuration of HARQ process sets; configuration include HARQ process sets with respective HARQ process numbers]
Papasakellariou is silent on a virtual resource block-to-physical resource block mapping field in the DCI.
However, Park teaches a virtual resource block [i.e. VRB]-to-physical resource block [i.e. PRB] mapping field in the DCI [Fig. 4, Sections 0059, 0138, 0162: VRB-to-PRB mapping: Indicating by which scheme a virtual RB (VRB) index and a physical RB (PRB) index are to be mapped. FIG. 4 illustrates an example of using HARQ process numbers in a DCI field to activate or release respective DL SPS resources. Resource ID is mapped to multiple HARQ process numbers].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Papasakellariou relating to UE receiving DL DCI format including sets of HARQ process numbers with the teaching of Park relating to virtual resource block (VRB), physical resource block (PRB) mapped to resources ID which are mapped to HARQ process numbers which are in a DCI field. By combining the method/systems, the VRB and PRB can be mapped relating to HARQ process numbers in DCI field thereby facilitating activation or release of resources as suggested by Park. 

As to Claim 14.  Papasakellariou discloses the baseband processor of claim 8 [Fig. 3, Section 0085: The processor-340 include one or more processors or other processing devices and control the overall operation of the UE],
wherein the HARQ process number in the first set or the second set of HARQ process numbers is determined based on a virtual resource block-to-physical resource block mapping field in the DCI [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; in particular  (1).  WEI et al. US 20210105101 in particular Sections [0188] The UE configured to monitor PDCCH and find possible DL scheduling scheduled by a BS (e.g., a gNB) via the PDCCH; Scheduling for DL data reception on a PDSCH and a UL grant may be received via a UE specific DCI; the DCI have CRC bits scrambled by specific RNTI (e.g., C-RNTI, CS-RNTI or MCS-CRNTI) and DCI found on the PDCCH (candidate) via blind decoding; DCI indicate instructions related to HARQ feedback information; The DCI indicate a HARQ process by indicating a HARQ process ID to the UE; Section [0225] The HARQ entity maintain multiple HARQ processes in parallel. Each HARQ process may be associated with a HARQ process ID. The number of HARQ processes that the UE may use for DL may be configured to the UE for each cell separately (also referred to as per cell configuration) via a higher layer (e.g., RRC layer) parameter; and  (2). Xiong et al. US 2020/037314 in particular Sections [0096, 0160, 0164].
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 30, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477